 



Exhibit 10.48

     
 
  November 29, 2005

Mr. Ray M. Robinson
3445 Peachtree Rd. N.E.
Suite 175
Atlanta, GA 30326
Dear Ray:
          This will confirm the following agreement relating to the deferral of
your director’s fees in 2006.
          1. All director’s fees and retainers (“Fees”) payable to you in
connection with your service on the boards of directors (including committees of
such boards) of AMR Corporation and American Airlines, Inc. for the period
January 1, 2006 through December 31, 2006, will be deferred and paid to you in
accordance with this letter agreement.
          2. Interest will be accrued on the amounts to be paid on a deferred
basis pursuant to paragraph 1 above, from the date such fees would otherwise
have been paid to the date actually paid, at the prime rate which The Chase
Manhattan Bank (National Association) from time to time charges in New York for
90-day loans to responsible commercial borrowers, such interest to be compounded
monthly.
          3. The total amount to be paid on a deferred basis plus the aggregate
amount of interest accrued thereon will be paid to you in a lump sum
distribution on the 30th business day after the date when you cease to be a
Director of AMR Corporation.
          4. In the event of your death, the cash payment contemplated by
paragraph 3 will be made to Arlane Robinson on the 30th business day following
the date of your death.

 



--------------------------------------------------------------------------------



 



          If the foregoing is satisfactory to you, please indicate by signing
one of the originals (two are enclosed) and returning it to me.

         
 
  Very truly yours,    
 
       
 
  Charles D. MarLett
Corporate Secretary    
 
       
Accepted and agreed:
       
 
       
/s/ Ray M. Robinson
 
       
Ray M. Robinson
       
 
       
12/01/2005
 
       
Date
       

 